14-2276
    Thakuri v. Lynch
                                                                                BIA
                                                                         Vomacka, IJ
                                                                        A089 255 599

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of July, two thousand fifteen.

    PRESENT:

             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    NIRMALA SINGH THAKURI,
    Petitioner,

                       v.                                      14-2276
                                                               NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
    Respondent.
    _____________________________________

    FOR PETITIONER:                    Khagendra Gharti-Chhetry, New
                                       York, N.Y.
FOR RESPONDENT:                   Joyce R. Branda, Acting Assistant
                                  Attorney General; Nancy Friedman,
                                  Senior Litigation Counsel;
                                  Virginia Lum, Trial Attorney,
                                  Office of Immigration Litigation,
                                  U.S. Department of Justice,
                                  Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Nirmala Singh Thakuri, a native and citizen

of Nepal, seeks review of a May 27, 2014, decision of the

BIA affirming a January 13, 2012, decision of an Immigration

Judge    (“IJ”),     denying     Thakuri’s    application     for    asylum,

withholding     of   removal,     and     relief    under   the   Convention

Against Torture (“CAT”).           In re Nirmala Singh Thakuri, No.

A089 255 599 (B.I.A. May 27, 2014), aff’g No. A089 255 599

(Immig. Ct. N.Y.C. Jan. 13, 2012).                 We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

        Under the circumstances of this case, we have reviewed

both    the   IJ’s   and   the    BIA’s    opinions    “for   the   sake   of

completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448

F.3d 524, 528 (2d Cir. 2006).              The applicable standards of
review are well established.             8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

The   agency    may,     “[c]onsidering          the   totality         of   the

circumstances,”       base    a    credibility    finding    on    an    asylum

applicant’s demeanor, the plausibility of her account, and

inconsistencies in her statements and other record evidence

“without regard to whether” they go “to the heart of the

applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin, 534 F.3d at 163-64.             Substantial evidence supports the

agency’s determination that Thakuri was not credible.

      The agency reasonably relied on Thakuri’s inconsistent

evidence regarding whether she missed nine days or more than

one month of a taxidermy certification program after she was

purportedly kidnapped by Maoists.             See Xiu Xia Lin, 534 F.3d

at 164-67.     Her explanations for this inconsistency were not

compelling,     and    her        testimony   concerning     the    school’s

certificate and letters of completion (received despite her

failure   to     complete          the   program)      was   evasive         and

inconsistent.     See Majidi v. Gonzales, 430 F.3d 77, 80-81 &

n.1 (2d Cir. 2005).          These inconsistencies reasonably call

into question whether Thakuri was, as she alleged, in hiding

during this time.
        Thakuri   also    made       inconsistent        statements      regarding

whether her parents remained in fear of Maoists in Nepal or

whether they were living safely in England.                       And the agency

reasonably found implausible that Thakuri had not learned

her parents’ whereabouts from her sister when they discussed

their parents’ well-being.             See Siewe v. Gonzales, 480 F.3d

160,     168-69     (2d       Cir.     2007)      (implausibility         finding

reasonable if supported “by record facts, or even a single

fact,    viewed   in    the    light       of   common    sense    and    ordinary

experience”).

        The agency’s adverse view of Thakuri’s credibility was

also reasonably supported by the suspicious circumstances

concerning    two      letters       she    presented      that    purported   to

support her claim of being kidnapped by Nepal Communist

Party Maoists.      One letter (CAR 282) was allegedly signed by

a Deputy General Secretary of the Rastriya Prajatantra Party

Nepal; the other letter (CAR 283) was allegedly signed by

the President of the Himalayan Fauna & Taxidermy museum.

Both letters misspelled “Maoists”, rendering it in identical

spelling and capitalization as “(MOISTS)”.

         The IJ rhetorically asked, “How could two separate

people, one of them the leader of a political party that is
desperately       opposed     to         the   Maoists,      the       other     a

schoolteacher, manage to misspell this word in exactly the

same   way?”     The   IJ   then    reasonably       answered,     “The    Court

thinks the clear answer for most people would be that, in

fact, these letters were written by the same person, not the

party secretary and not the schoolteacher, but someone else

who prepared these letters as evidence of the respondent's

claim.” CAR 91-92.

       Having    questioned    Thakuri’s        credibility,       the    agency

reasonably relied further on her failure to provide credible

evidence   corroborating           her    claims.      See     Biao    Yang     v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                           Given the

inconsistency, implausibility, and corroboration findings,

the agency’s adverse credibility determination is supported

by substantial evidence, and is dispositive of Thakuri’s

claims for asylum, withholding of removal, and CAT relief.

See 8 U.S.C. § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444

F.3d 148, 156-57 (2d Cir. 2006).

        For the foregoing reasons, the petition for review is

DENIED.     As    we   have   completed        our   review,     any     stay   of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk